                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESEE
                               NORTHEASTERN DIVISION

UNITED STATES OF AMERICA                     )              Filed Under Seal
                                             )
                                             )       No.    2:19-00013
       v.                                    )
                                             )              Magistrate Judge Newbern
                                             )
GEORGIANNA A.M. GIAMPIETRO                   )

      UNITED STATES= RESPONSE TO DEFENDANT’S MOTION TO STRIKE
   SUPPLEMENTAL MEMORANDUM IN SUPPORT OF PRE-TRIAL DETENTION

       COMES NOW the United States, by and through the undersigned Assistant United States

Attorneys, and hereby submits the following response in opposition to the Defendant’s Motion to

Strike Supplemental Memorandum in Support of Pre-trial Detention (Doc. 16).

       In her motion, the defendant, relying on 18 U.S.C. § 3142(f), seeks to exclude the United

States’ supplemental memorandum on the basis that the proffered information does not support

reopening the detention hearing. That provision provides in relevant part, “The hearing may be

reopened, before or after a determination by the judicial officer, at any time before trial if the

judicial officer finds that information exists that was not known to the movant at the time of the

hearing and that has a material bearing on the issue whether there are conditions of release that

will reasonably assure the appearance of such person as required and the safety of any other person

and the community.” Id., § 3142(f)(2)(B). For the reasons that follow, the defendant’s motion

should be denied.

       The defendant cites two cases in support of her position – United States v. Dillon, 938 F.2d

1412 (1st Cir. 1991), and United States v. Hare, 873 F.2d 796 (5th Cir. 1989). The defendant’s

reliance on these cases is misplaced. In Dillon, a detention hearing was held and the issue ruled

                                                 1




    Case 2:19-cr-00013 Document 18 Filed 08/23/19 Page 1 of 5 PageID #: 105
upon by the magistrate judge. Dillon, 938 F.2d at 1414. On appeal to the district court, a second

hearing was held, which the district court also ruled upon. Id. at 1414-15. Following the rulings

of the magistrate court and the district court, the defendant then sought to reopen the detention

hearing; that request was ultimately denied. Id. at 1415. Similarly, in Hare, a detention hearing

was held by a magistrate judge in the arresting district and ruled upon. The case was then removed

to another district, where the defendant moved to revoke the previous detention order and to have

a second detention hearing. Following the recommendation from a magistrate judge there, the

district court, upon reviewing the record, denied the motion. Hare, 873 F.2d at 797-98. In other

words, both cases cited by the defendant are examples of cases in which a defendant effectively

sought to reopen a detention hearing after a magistrate judge had ruled on the issue of detention,

and in the case of Dillon, after a district court had also held a second hearing. That is not the case

here, where the Court has taken the matter under advisement and has not yet issued a ruling.

       Moreover, in the instant case, as generally noted in its supplemental memorandum, the

United States is not seeking to reopen the hearing. Rather, the United States is merely expounding

upon information already proffered to the Court. At the detention hearing, the United States

orally proffered to the Court that the defendant had previously made Western Union money

transfers to Turkey and that those matters were under investigation.          This information was

generally proffered, to the best of counsels’ recollection, in response to the Court’s inquiry

regarding comparisons between this case and other cases charging a violation of the same statutory

provision. To that end, in its supplemental memorandum, the United States is simply providing

the Court with additional support for what was already proffered at the detention hearing, rather

than new information contemplated by the statute, and was presented in order for the Court to have


                                                  2




    Case 2:19-cr-00013 Document 18 Filed 08/23/19 Page 2 of 5 PageID #: 106
a full understanding of the in-court proffer in making its detention determination. Furthermore,

the information presented in the supplemental memorandum was approved by the originating state

investigative agency for use by the United States following the hearing and at the United States’

request. Additional information regarding other money transfers remains classified and thus was

not addressed in the United States’ memorandum. Thus, because the United States is not seeking

to reopen the hearing, the defendant’s motion should be denied.

       Lastly, in its consideration of the issue, the United States directs the Court to a recent case

from this district, United States v. Bills, 2019 WL 1901643 (M.D. Tenn. Apr. 29, 2019), where the

court dealt with a somewhat analogous but much more extreme situation in which the court

allowed the government to reopen the detention hearing to put on additional evidence that in part

connected the defendant to a murder after the court had orally ruled against the government on the

detention issue. Id. *5-7. In a written ruling on the issue of whether the court could reopen the

hearing and consider the government’s evidence, the court engaged in a lengthy legal analysis and

ultimately ruled in favor of the government’s position. Id. The court adopted a “less restrictive

approach” interpreting § 3142(f), finding “most persuasive” the rationale that construing the

provision too strictly would, first “turn detention hearings into much longer mini-trials lest

someone might [later] argue an attorney or pretrial services officer ‘should have known this’ or

‘could have done that,’ adding further delay and expense to the district courts’ heavy dockets.

Second, public safety or individual liberty interests might be jeopardized if the standard to reopen

a person’s release or detention were too high.” Bills, 2019 WL 1901643, at * 5, quoting United

States v. Tommie, 2011 WL 2457521, at * 4 (D. Ariz. June 20, 2011). The court noted that the

magistrate judge in Tommie “applied a ‘complete lack of diligence’ standard and also considered


                                                 3




    Case 2:19-cr-00013 Document 18 Filed 08/23/19 Page 3 of 5 PageID #: 107
whether the government was attempting to ‘schedule seriatim hearings for detention until it ‘gets

it right.’” Id. (citing distinguishing finding in United States v. Flores, 856 F. Supp. 1400, 1406 (E.

D. Cal. 1994)).

       In comparison with Bills, the instant case presents a far less extreme scenario and is limited

only to information that was already referenced in the detention hearing and has been submitted

prior to this Court’s ruling. Moreover, such evidence provides appropriate context and meaning

to the Court’s consideration of the United States’ proffer on the issue of detention, particularly on

the issue of the defendant’s dangerousness, and along with the other evidence proffered reflects

the defendant’s deliberate and sustained intent to violate the law and her support for jihadist causes.

Accordingly, the United States submits that the Court should deny the defendant’s motion to strike.

                                                               Respectfully submitted,

                                                               DONALD Q. COCHRAN
                                                               United States Attorney
                                                               Middle District of Tennessee

                                                          By: s/ Philip H. Wehby
                                                              PHILIP H. WEHBY
                                                              BEN SCHRADER
                                                              Assistant United States Attorneys
                                                              110 9th Avenue South, Suite A-961
                                                              Nashville, Tennessee 37203
                                                              (615) 736-5151




                                                  4




    Case 2:19-cr-00013 Document 18 Filed 08/23/19 Page 4 of 5 PageID #: 108
                                CERTIFICATE OF SERVICE
        I hereby certify that on August 23, 2019, I have forwarded a copy of the foregoing motion,
via electronic mail, to Peter J. Strianse, Esq., counsel for the defendant.

                                                    s/ Philip H. Wehby
                                                    PHILIP H. WEHBY
                                                    Assistant United States Attorney




                                                5




    Case 2:19-cr-00013 Document 18 Filed 08/23/19 Page 5 of 5 PageID #: 109
